~· "'~" ~· "' i4;. ;.5; ,.B 0; ;2 .; /0"'8/2;: ;0~19.: . l
   ;) ,._                 ""(R;;;,ev"=.                  J"'u""dg'"m""en:;.;ti;;;,n·"'·c;;.;.n;;;;'                                                               ~~-~~~~-~~~~-~~~-~...;;.P•;;g8;..'
                                                                                               m;;;;in,;;;•l,;,.Pe;;,;;tty"=C"'a""se""(M;.oo;..;;d;;;.;ifi;;;;ed"=)                                                                             I
                                                                                                                                                                                                                                      1;..;o;;..;..f   rt I
                                                                                                                                                                                                                                                          11
                                                                                                                                                                                                                                                          ii
                                                                               UNITED STATES DISTRICT COURT                                                                                                                                               1:
                                                                                                                                                                                                                                                          ,,

                                                                                                         SOUTHERN DISTRICT OF CALIFORNIA                                                                                                                  I
                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                          [,

                                                United States of America                                                                                                     JUDGMENT IN A CRIMINAL CASE
                                                                                  v.                                                                                         (For Offenses Committed On or After November 1, 1987)


                                               Floriberto Gomez-Ladino                                                                                                       Case Number: 3:19-mj-22016

                                                                                                                                                                             Michael David Stein
                                                                                                                                                                            Defendant'i-'sA"'-tt=orn='~- .~------1

            REGISTRATION NO. 75102298
            THE DEFENDANT:
                                                                                                                                                                                                     MAY 2 1 2019
             0 pleaded guilty to count(s) 1 of Complaint
                                                                                               ---~-----------+-----------+----
             D was found guilty to count( s)
                                                                                   sou· '.:..!<•'· ;::, 1h.:;.,1 c "··l' , , .                                                                 ~                       -1
               after a plea of not guilty.                                                                           l"·C:PUTY ·
               Accordingly, the defendant is adjudged guilty of such count(s), whi ,~rrvohte'tlft:-f6116wiiig offense( s):
            Title & Section                                                Nature of Offense                                                                                                                   Count Number(s)
            8:1325                                                         ILLEGAL ENTRY (Misdemeanor)                                                                                                         1

             D The defendant has been found not guilty on count(s)
                                                           -------------------
            0 Count(s)                                         dismissed on the motion of the United States.
                                            ------------------
                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                                                  'i TIME SERVED                                                                                       D

             0 Assessment: $10WAIVED                                                                            0 Fine: WAIVED
             IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                            charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                                           Tuesday, May 21, 2019



            Received
                                      DUSM
                                          .--~ .
                                                                                                                                                                           UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                                                                                                             3: 19-mj-22016
